DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 15 recites the limitation “the dust panel”. There is a lack of antecedent basis for this limitation in the claim. Further, it is unclear what a “dust panel” refers to in the specification. For examination purposes, the term “dust panel” is interpreted to mean “dash panel”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-8 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takimoto (JP 2014141183 A1), as cited by applicant.
Regarding claim 1 as best understood (see rejection under 35 USC 112, above), Takimoto discloses (Fig. 1-3; all text references are to Takimoto Translation) a steering apparatus 1 of a vehicle (Title), the steering apparatus 1 comprising:
a dust pack housing 17 coupled to a top portion of a dust cap 23 (Fig. 2) which is combined with a rack housing 16 to surround a pinion shaft 7, the dust pack housing 17 disposed between and supporting a dash panel 20 of the vehicle and the dust cap 23 (Fig. 1 & 2); and
a noise attenuation member 25 (Para. [0025]) disposed between the dust pack housing 17 and the pinion shaft 7 (Fig. 2), the noise attenuation member 25 having a plate shape (Fig. 3; Para. [0025]) so that an inner side of the noise attenuation member 25 is spaced apart from the pinion shaft 7 (Fig. 3 shows inner side of plate 25 spaced from shaft 7) and an outer side of the noise attenuation member 25 is fitted to the dust 

Regarding claim 2, Takimoto further discloses that the dust pack housing 17 includes a first protrusion 21, 22 protruding on a top portion of the dust pack housing 17 (portion nearer dash panel 20) and contacting the dash panel 20 to elastically support the dash panel 20 (Fig. 1; Para. [0013]; column hole cover 22 is connected to dust pack housing 17, is shown in Fig. 1 to be contacting dash panel 20, and is made of rubber which would allow it to elastically support the dash panel 20).

Regarding claim 3, Takimoto further discloses that the dust pack housing 17 includes an insertion groove 40 circumferentially grooved in an inner side of the dust pack housing 17 so that the noise attenuation member 25 is inserted in the insertion groove 40 (Fig. 3; Para. [0026]).

Regarding claim 4, Takimoto further discloses that the dust pack housing 17 includes a second protrusion protruding from an inner side of the dust pack housing 17 to support the noise attenuation member 25 (Fig. 2 & 3 show that insertion groove 40 is formed in a portion of dust pack housing 17 that protrudes inwardly).

Regarding claim 5, Takimoto further discloses that the noise attenuation member 25 is integrally combined with the dust pack housing 17 (Fig. 3 shows that the noise 
The claimed phrase “by injection molding” is being treated as a product by process limitation; that is the injection molding process would not result in a product that is substantially different than the one disclosed by Takimoto. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.

Regarding claim 7, Takimoto further discloses a hollow anti-noise leakage member 24 (Fig. 2 & 3) coupled to the noise attenuation member 25 (Fig. 3; Para. [0026]) and supporting the pinion shaft 7 (Fig. 2 & 3; Para. [0025]) to remove a gap between the noise attenuation member 25 and the pinion shaft 7 (Fig. 2 & 3 show that member 24 fills space between noise attenuation member 25 and pinion shaft 7).

Regarding claim 8, Takimoto further discloses that the pinion shaft 7 includes a surface-machined portion at the portion where the anti-noise leakage member 24 is supported on an outer side of the pinion shaft 7 (one method of forming shaft 7 would be turning it on a lathe, which is a surface-machining process. This would result in a shaft 7 that has a surface machined portion where the anti-noise leakage member 24 contacts shaft 7).

claim 14, Takimoto further discloses that the anti-noise leakage member 24 has a coupling portion 41 grooved on an outer side of the anti-noise leakage member 24 so that the noise attenuation member 25 is inserted in the coupling portion 41 (Fig. 3; Para. [0026]).

Regarding claim 15, Takimoto further discloses a supporting portion protruding from an inner side of the anti-noise leakage member 24 to support the pinion shaft 7 (Fig. 3 shows a bent portion on the inner side of member 24 that protrudes inwardly and supports pinion shaft 7).

Regarding claim 16, Takimoto further discloses a bending portion bending upward or downward between the coupling portion 41 and the supporting portion (portion contacting pinion shaft 7) of the anti-noise leakage member 24 (Fig. 3 shows that the member 24 bends upwards then downwards as it moves from coupling portion 41 to the supporting portion contacting pinion shaft 7), the bending portion supporting movement of the pinion shaft 7 (Para. [0025] states that member 24 is made of rubber, which would support movement of the pinion shaft 7).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto in view of Ishikawa (JP H09242880 A), as cited by Applicant.
	Regarding claim 9, Takimoto does not disclose that a plurality of noise attenuation members are disposed between the dust pack housing and the anti-noise leakage member.	
	Ishikawa teaches (Fig. 1-2) a plurality of noise attenuation members 12b, 13b disposed between a dust pack housing 5 and an anti-noise leakage member 12c, 13c. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Takimoto by using a plurality of noise attenuation members as disclosed by Ishikawa because a plurality of noise attenuation members prevents transmission of noise from the engine to the vehicle cabin (Para. [0012] of Ishikawa Translation).

Regarding claim 10, Takimoto, modified as above, further discloses that the plurality of noise attenuation members 12b, 13b are spaced apart from each other (Fig. 

Regarding claim 11, Takimoto, modified as above, further discloses a noise-absorbing member 16 between the plurality of noise attenuation members 12b, 13b (Para. [0030] states that sound absorbing member 16 is held between members 12b, 13b).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Takimoto and Ishikawa by using a sound absorbing member between the plurality of noise attenuation members as disclosed by Ishikawa because this further improves the sound insulation (Para. [0030] of Ishikawa Translation).

Regarding claim 12, Takimoto, modified as above, further discloses that the plurality of noise attenuation members 12b, 13b and the noise-absorbing member 16 are integrally combined (Para. [0030] states that member 16 is held between members 12b and 13b, which results in an integral combination).


Allowable Subject Matter
Claims 6, 13 and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth 


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach steering apparatus noise attenuation systems of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614


/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614